 1                                                                                                  O
                                                                                                  JS-6
 2
 3
 4
 5
 6
 7
 8                          United States District Court
 9                          Central District of California
10
11   MEIRAV TOREN,                                      Case № 2:19-cv-00569-ODW (FFMx)
12
                          Plaintiff,                    ORDER GRANTING
13                                                      DEFENDANTS’ MOTION TO
14          v.                                          DISMISS [12]
15   KEVIN McALEENAN, et al.,
16
                          Defendants.
17
18                                       I.   INTRODUCTION
19          Defendants Kevin McAleenan, Acting Secretary, Department of Homeland
20   Security, William Barr, Attorney General, and Kenneth T. Cuccinelli, Acting Director,
21   United States Citizenship and Immigration Services (“Defendants”)1 move to dismiss
22   Plaintiff Meirav Toren’s (“Toren”) Complaint for Mandamus and Declaratory
23   Judgment (“Motion”). (Mot. to Dismiss (“Mot.”), ECF No. 12.) Toren did not
24   oppose the Motion. (See Notice of Non-Receipt of Opp’n (“Notice”), ECF No. 13.)
25   For the reasons that follow, the Court GRANTS Defendants’ Motion.2
26
     1
27     McAleenan, Barr, and Cuccinelli are substituted for their predecessors, Kirstjen Nielsen, Matthew
     Whitaker, and L. Francis Cissna, respectively. Fed. R. Civ. P. 25(d). (See Mot. 1.)
     2
28     After carefully considering the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78(b); C.D. Cal. L.R. 7-15.
 1                                         II.    BACKGROUND
 2          Toren initiated this mandamus action “to compel the Defendants . . . to
 3   determine eligibility for Toren’s Adjustment of Status Application Only.” (Compl.
 4   ¶ 1, ECF No. 1 (emphasis omitted).)
 5          Toren alleges that she petitioned successfully for an R-1 visa on March 29,
 6   2006. (Compl. ¶ 9.) An R-1 non-immigrant religious worker visa is limited to five
 7   years. (Compl. ¶ 9; Mot. 2–3.) The United States Citizenship and Immigration
 8   Services (“USCIS”) erroneously granted Toren an extension of her R-1 visa to May 6,
 9   2013, two years beyond the five-year limit.3 (See Compl. ¶¶ 9–10; Mot. 3.) When she
10   applied for a further extension, and her attorney failed to respond to USCIS’s request
11   for more information, USCIS denied the requested extension on January 16, 2014.
12   (See Compl. ¶ 10; Mot. 3.) Her appeal was denied. (Compl. ¶ 10.) Accordingly, her
13   R-1 visa expired in May 2013. (See Compl. ¶ 10; Mot. 3–4.)
14          In January 2014, Toren applied for an I-360 immigrant religious worker visa,
15   which USCIS approved in July 2014. (See Compl. ¶ 10; Mot. 2–3.) She then applied
16   to adjust her status to a lawful permanent resident with an I-485 form. (See Compl.
17   ¶ 10; Mot. 3–4.) However, USCIS denied her I-485 application because she was out
18   of legal status for more than 180 days after her R-1 visa expired. (Compl. ¶ 10; see
19   Mot. 4 (alterations in original) (internal quotation marks omitted) (“Specifically,
20   [plaintiff’s] R1 religious worker status expired on May 13, 2013, and plaintiff did not
21   file [her] Form I-485 until July 15, 2014, meaning that plaintiff was out of status for
22   427 days.”).)      Toren’s subsequent appeals were also denied.                   (Compl. ¶ 11; see
23   Mot. 4.) Thereafter, Toren initiated this mandamus action on January 24, 2019.
24          Defendants move to dismiss Toren’s Complaint on the basis that, in August
25   2019, USCIS issued a notice to appear, commencing removal proceedings against
26
     3
27     Toren alleged this date as May 6, 2013, but Defendants’ Motion indicates May 13, 2013. (See
     Compl. ¶ 10; Mot. 3.) On a motion to dismiss, the Court construes all “factual allegations set forth
28   in the complaint . . . as true and . . . in the light most favorable” to the plaintiff. Lee v. City of Los
     Angeles, 250 F.3d 668, 679 (9th Cir. 2001).



                                                         2
 1   Toren and depriving the Court of subject matter jurisdiction.                (See Mot. 4.)
 2   Defendants noticed the hearing on the Motion for September 23, 2019, at 1:30 p.m.
 3   Thus, pursuant to Local Rule 7-9, Toren’s opposition was due no later than September
 4   2, 2019. See C.D. Cal. L.R. 7-9 (requiring oppositions to be filed no later than
 5   twenty-one days before the motion hearing). As the deadline fell on a national
 6   holiday, Toren’s opposition was due August 30, 2019, pursuant to the Court’s
 7   standing orders.     See Standing Order § VII.A.1, https://www.cacd.uscourts.gov/
 8   honorable-otis-d-wright-ii. However, to date, Toren has filed no opposition.
 9                                     III.   DISCUSSION
10         Central District of California Local Rule 7-12 provides that the Court “may
11   decline to consider any memorandum or other document not filed within the deadline
12   set by order or local rule.” C.D. Cal. L.R. 7-12 (“The failure to file [a responsive
13   document], or the failure to file it within the deadline, may be deemed consent to the
14   granting or denial of the motion. . . .”); Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir.
15   1995) (affirming dismissal on the basis of unopposed motion pursuant to local rule).
16         Defendants move to dismiss Toren’s Complaint without prejudice. (See Mot. 1,
17   7.) Prior to dismissing an action pursuant to a local rule, courts must weigh: “(1) the
18   public’s interest in expeditious resolution of litigation; (2) the court’s need to manage
19   its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
20   disposition of cases o[n] their merits; and (5) the availability of less drastic sanctions.”
21   Ghazali, 46 F.3d at 53 (quoting Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir.
22   1986)). “Explicit findings with respect to these factors are not required.” Ismail v.
23   Cty. of Orange, SACV 10-00901 VBF (AJW), 2012 WL 12964893, at *1 (C.D. Cal.
24   Nov. 7, 2012) (citing Henderson, 779 F.2d at 1424; accord, Malone v. U.S. Postal
25   Serv., 833 F.2d 128, 129 (9th Cir. 1987), cert. denied, 488 U.S. 819 (1988)). In
26   Ghazali, the Ninth Circuit found these factors satisfied where the plaintiff received
27   notice of the motion and had “ample opportunity to respond,” yet failed to do so. See
28   Ghazali, 46 F.3d at 54.




                                                  3
 1         Here, Toren received notice of the motion and had ample opportunity to
 2   respond, yet failed to do so. Toren is represented by counsel in this matter and her
 3   attorney is a registered CM/ECF user who receives notice of electronic filings in this
 4   action. Further, Defendants assert that counsel for both parties met and conferred
 5   pursuant to Local Rule 7-3 in advance of Defendants filing the Motion. Thus, Toren
 6   and Toren’s counsel had notice of the instant Motion but failed to respond.
 7   Defendants filed the Motion on August 14, 2019; Toren has had seven weeks to
 8   respond. However, Toren has not sought an extension of time to respond or any other
 9   relief, nor has she offered an excuse for failing to oppose. She also has not responded
10   to Defendants’ Notice of Non-Receipt of Opposition, in which Defendants request that
11   the Court grant the Motion as unopposed pursuant to Federal Rule of Civil
12   Procedure 41(b) and Local Rule 7-12. (Notice 1.) As such, the Court construes
13   Toren’s failure to respond to Defendants’ Motion as consent to the Court granting it.
14         Accordingly, pursuant to Local Rule 7-12 and Ghazali, the Court GRANTS
15   Defendants’ Motion.
16                                  IV.    CONCLUSION
17         For the foregoing reasons, the Court GRANTS Defendants’ Motion to Dismiss.
18   (ECF No. 12.) Consequently, the Court DISMISSES Toren’s Complaint WITHOUT
19   PREJUDICE.
20
21         IT IS SO ORDERED.
22
23         October 1, 2019
24
25                               ____________________________________
26                                        OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE
27
28




                                                4
